Case 1:18-bk-12585        Doc 51-1     Filed 05/09/19 Entered 05/09/19 19:02:26                         Desc
                                      UST 1 Page 1 of 2

                                                        U.S. Department of Justice

                                                        Office of the United States Trustee

                                             Ohio and Michigan, Region 9
______________________________________________________________________________
                                                        Cincinnati Office
                                                        36 East Seventh Street, Suite 2030   Phone   513-684-6988
                                                        Cincinnati, Ohio 45202               Fax     513-684-6994


Sent via e-mail to:
Robert A. Goering, Esq.
rob@goering-law.com

                      September 20, 2018
                      Re: Suzanne Bair – Case No. 18-12585

Dear Mr. Goering,

       As you know, the United States Trustee reviews chapter 7 cases pursuant to 11 U.S.C. §
727. During our review of this Chapter 7 case, some issues were identified and therefore we are
requesting additional information. Our review has identified the following issues to address:

       (1) verification of business income, expenses, and disposition of assets.

        To help us with our review, please provide us with copies of the documents requested on
the attached list within fourteen days from the date of this letter. Please do not fax documents as
our fax machine cannot handle a large volume of documents. E-mail, regular mail, or hand
delivery of the documents is appreciated.

        We realize that there may be facts or extenuating circumstances relating to a bankruptcy
case that do not appear on the Schedules or Statement of Financial Affairs. If such exist, please
provide us with any additional information that you think would assist our review. If you have any
questions, please do not hesitate to contact me at benjamin.a.sales@usdoj.gov or (513) 684-6988
ext. 223.

                                                        Sincerely,


                                                        /s/ Benjamin A. Sales
                                                        Attorney for the United States Trustee

cc: Eileen Field, Esq., Chapter 7 Trustee




                                                                                                           UST 1
Case 1:18-bk-12585        Doc 51-1     Filed 05/09/19 Entered 05/09/19 19:02:26               Desc
                                      UST 1 Page 2 of 2

Please provide copies of the following documents and information:


X      Tax returns, including W-2 forms, all schedules and attachments for the two years prior to
       the petition and for the current tax return, if it has been prepared.

X      A copy of the monthly statements for any bank or credit union account which the Debtor
       had an interest in, whether directly or as a signatory to another person or entity’s bank or
       credit union account, for the period January 1, 2017 to the present, including but not
       limited to accounts for the following entities:

       1.   Bair Build Company, LLC;
       2.   Bair Investment Group, LLC;
       3.   Design Elements;
       4.   HSB2 Holdings, LLC; and
       5.   Rafterhaus Construction LLC

X      A copy of any and all documents related to the following corporate entities, including but
       not limited to lists of shareholders, corporate tax returns, and copies of all cancelled checks
       for the last two years of the entity’s operation, reports of any monies or other consideration
       disbursed to shareholders/partners/members in the last two years of the entity’s operation,
       profit & loss/income statements for the last two years of the entity’s operation, and any and
       all books and records kept by the corporate entity in its normal course of business in the last
       two years:

       1.   Bair Build Company, LLC;
       2.   Bair Investment Group, LLC;
       3.   Design Elements;
       4.   HSB2 Holdings, LLC; and
       5.   Rafterhaus Construction LLC

X      A copy of the loan applications and all closing documents related to the purchase,
       development and/or refinancing of real property located at 1531 and 1533 Republic Street,
       Cincinnati, OH 45202 and any documents related to the transfer and/or foreclosure of said
       real property, if any.

X      Documentation/explanation for the $289,950 debt owed to Union Savings Bank for “1533
       Republic Street.” If a loan, please provide the loan documentation and evidence of the
       disposition of funds.

X      Documentation/explanation for the $100,000 debt owed to Barestone LLC for “claims for
       investment property.”




                                                                                                 UST 1
